Citation Nr: 1610405	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for degenerative disc disease of the lumbar spine.
 
2. Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the left knee.
 
3. Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the right knee.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran's active military service extended from June 1990 to July 1995, June 1999 to September 1999, January 2003 to August 2003, October 2003 to December 2003, and June 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2014, the Board denied the Veteran's claims for earlier effective dates for the grant of service connection for his low back and bilateral knee disabilities.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  In August 2015, CAVC found that the Board's March 2014 reasons and bases were inadequate to facilitate judicial review; vacated the March 2014 decision; and remanded for "further development, if necessary, and readjudication consistent with this decision."

The issue of entitlement to service connection for ankylosing spondylitis has been raised by the record in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. In November 2001, the Veteran filed service connection claims for low back and left knee conditions, which were denied in a February 2003 rating decision; the Veteran did not timely initiate an appeal and the decision became final.
 
 2. In September 2009, the Veteran filed an informal claim to reopen his service connection claim for back and left knee conditions and raised a claim for a right knee condition.

3.  The record does not contain credible evidence that claims for service connection for a low back disability and bilateral knee disabilities were filed after 2003 and before September 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 30, 2009 for a grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, § 3.400 (2015).
 
2.  The criteria for an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the left knee have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400.
 
3.  The criteria for an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the right knee have not been met.  .  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  Additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess, supra.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective date.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA medical records are in the file.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  

The Board notes that the Veteran argued to CAVC that the Board erred by not obtaining his treatment records from VA facilities in Hawaii and Youngtown, Ohio.  A review of the record shows that Youngstown, Ohio records from 2009 to 2011 are contained in the record.  A 2009 record indicated the Veteran was receiving treatment for his back from 2007 with a physician at the Youngstown, Ohio facility.  The August 2015 CAVC decision found that the Board did not clearly err in its duty to assist by not obtaining any VA treatment records prior to 2009 which may have "express[ed] a wish or desire to obtain [VA benefits] recorded in medical reports by VA physicians" because any such statements could not constitute an informal claim, and cited King v. Shinseki, 23 Vet. App. 464, 469 (2010).  "Accordingly, [the Veteran] has failed to show how the unobtained VA medical records could have a reasonable possibility of substantiating his entitlement to an earlier effective date.  See Golz, 590 F.3d at 1323; Hilkert v. West, 12 Vet App. 145, 151 (1999) (en banc) (holding that the appellant has the burden to demonstrating error).

An October 2010 memoranda, Formal Finding on the Unavailability of Service Records, noted that some of the Veteran's service treatment records were not contained in the claims file.  Reports of contact from October 2010 show that the VA attempted to obtain any missing service treatment records from the Naval Operations Support Center in Honolulu, Hawaii.  That Support Center noted that the Veteran's records had been sent to the Naval Operations Support Center in Youngstown, Ohio.  The Youngstown, Ohio Support Center noted the Veteran's records had been sent to the records center in St. Louis, Missouri, where the Veteran's records were previously obtained.  CAVC has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Lastly, the Veteran has stated that he filed additional claims for service connection between 2003 and 2009.  Specifically, he argued he filed claims in 2005, and followed up on those claims in 2007 and 2008, but that VA has lost ("fallen through the cracks") these claims and follow-up contacts.  The record does not contain evidence of these claims and contacts.  As any statements or contact made by the Veteran regarding his disability claims would have been stored in his claims file or electronic file, there is no additional attempt that can be made to find "missing" records, as there is no location to direct the AOJ to search.  Additionally, as will be discussed below, the Board does not find the Veteran's lay assertions of an earlier claim date to be credible.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Earlier Effective Dates

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b) (2) (i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

In November 2001, the Veteran filed a formal claim for service connection for a low back disability and left knee disability at the RO in Honolulu, Hawaii.  In a February 2003 rating decision, the Honolulu, Hawaii RO denied entitlement to service connection for a low back and left knee disabilities.  The Veteran was notified of the decision on February 4, 2003.  The Veteran did not appeal this rating decision, or submit additional new and material evidence, within one year of the decision.  As such, the decision became final.   38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20, 1103.  The Veteran is not contending that the effective date should be during the period before the February 2003 rating decision.

The Board notes that the Veteran's electronic claims file does not contain records from prior to his 2010 rating decision.

The next record in the Veteran's paper claims file is report of contact from September 30, 2009.  

[The Veteran] is filing a claim for posttraumatic stress, bilateral knees, lower back injury, mid-back, upper back injury and heart murmur with chest pain.  The Veteran states he was diagnosed with posttraumatic stress at the Youngstown VAMC clinic.  The Veteran states he hyper-extended his knees and cannot climb stairs and is in extreme pain, he also hears cracking and popping in both knees.  The Veteran states while in service in an exam they discovered a heart murmur and it causes him periodic chest pain.  The Veteran has been seen at Youngstown VAMC since 2007 to current and was seen in Hawaii VAMC approximately 2000 through 2006 while he lived there.  Please establish claim and advise the Veteran.

Notably, the September 2009 record does not reference the filing of any claim either formal or informal following the February 2003 rating decision.

A March 2010 Cleveland VA Medical Center record noted that the Veteran was medicated by a field surgeon in April 2005 for back pain.  He also reported he was given Vicodin, Flexeril and Motrin by a civilian doctor, and a compression fracture was seen by this doctor, but that VA did not confirm this in subsequent imaging studies.  "From 2007 till now, patient has been seeing [a physician] at Youngstown VA."

An April 2010 VA Youngstown CBOC psychotherapy record noted that the Veteran had not yet had any progress with his service connection claims.   His provider encouraged him to progress with his claims, such as contacting the VSC or contacting a veteran's service organization.

In June 2010, the Veteran "called to check the status of his claim."  The VA employee noted that a claim was not processed for the Veteran, but that notes showed his claim was taken over the telephone and was incorrectly sent to the Pittsburgh, Pennsylvania RO instead of the Honolulu, Hawaii RO.  The VA employee requested that the Veteran's September 30, 2009 claim be "looked at" and his claims be put into the system for "the effective date of [September 30, 2009]."  The Veteran stated "he has contacted the RO for months and no one knew what he was talking about."  He requested that his files be sent to the RO in Cleveland, Ohio as he had moved to Ohio.

An August 2010 statement from the Veteran noted that when he lived in Hawaii he went to the VA medical center but that they did not "really help find out the problem [with his back] so [he] went to a civilian doctor."  Then, upon moving back to Ohio, he went to the VA for further examination of his back.

In November 2010, the Cleveland, Ohio RO granted the Veteran's claim for posttraumatic stress disorder, effective September 30, 2009, and denied his claims for a back injury and bilateral knee injuries.  The rating decision noted that the Veteran's claim for benefits had been received on September 30, 2009.  

The Veteran was notified of the November 2010 rating decision in a December 2010 letter, which noted the RO had "made a decision on your claim for service-connected compensation received on September 30, 2009."

Subsequent to the November 2010 rating decision, the Veteran was afforded a December 2010 VA examination.  Thereafter, a January 2011 rating decision by the Cleveland, Ohio RO granted service connection for a low back disability and bilateral knee disabilities, all effective September 30, 2009.  The Veteran was notified of this decision in January 2011.

In March 2011, the Veteran provided a notice of disagreement which stated that he disagreed with the award date of September 30, 2009.  He stated that he has tried to file for disability benefits since the year of his return from Iraq, in 2005.  He stated he wished to dispute the date provided, and stated "in November 2005 when [he] received [his] annual military physical exam the military doctor put in a request for further exams, [he] also reported to the VA in Hawaii to request veterans' benefits.  But every time [he checked he] was forwarded to someone else in the VA and it seem like [he] was getting the run around."  He stated he flet that November 2005 should be the date of his disability benefits.

In an October 2011 substantive appeal, the Veteran sated that he "filed for these issues back in November 2005 while living in Hawaii.  The Hawaii VA drops many things in the so-called cracks and [he has] argued this claim for 2 years."  He stated that when he returned to Salem, Ohio he called the Cleveland, Ohio RO in August 2007, and they informed him that they could not find anything on his claim."

In November 2011, the Veteran sent a letter to his state senator, who then forwarded the Veteran's statement to the VA.  The Veteran noted that he filed his VA disability claim in 2005 while he was living in Hawaii, upon returning from Iraq.  He stated that "when [he] checked on the status in 2006, then then told [him] it was not filed."  He stated that he filed the claim in 2005, but that they told him it was not filed.  He then wrote that when he returned to his hometown, in Ohio, in 2007, he called the Cleveland, Ohio RO to report a change of address, and that the RO could not find any file, so he "once again had to refile."  He stated that then in 2009, when he was trying to find out what was going on, a VA employee told him that he had not filed any claims.  He stated he told the VA employee he was going to hire a lawyer and contact his state senator.  He stated he was then "approved," and he quested why his claims were not granted from 2005.  He was informed that he had only filed a claim in 2009.  He stated that it was the ROs in Hawaii and Ohio who failed to do the paperwork for his claims.

The Board notes that the evidence contained in the paper and electronic records do not include a formal or informal claim for service connection benefits between 2003 (when the Veteran's low back and left knee claims were denied) and September 30, 2009.  

The Board notes that there was some confusion regarding the Veteran's claim in 2010, at which point the Veteran called to determine the status of his claim.  The file indicates that VA failed to initiate the claims process at the time of the informal claim in September 2009.  However, in June 2010 a VA employee searched the system, and only found the contact from 2009.  This information does not provide evidence that there was any claim earlier than September 2009.

The only evidence of a claim filed prior to September 30, 2009 is the Veteran's lay statements.  In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to provide statements about when he filed VA disability claims.  However, the Board finds that his assertion that he originally filed a claim in 2005, and that he contact two ROs in 2006, 2007, and 2008, to be less than credible.  The Board notes that when the Veteran contacted the RO in June 2010 to inquire about his filed claims, that the VA representative stated that he or she had found a September 30, 2009 claim that had not yet been processed.  There is no indication that during this telephone contact that the Veteran argued that he had called prior to September 30, 2009.  Additionally, the notes taken on the September 30, 2009 telephone call indicated that the Veteran was contacting the RO to initiate claims, and not that he was calling to check on the status of claims he had already filed.  After the February 2011 rating decision provided a September 30, 2009 effective date, the Veteran filed a notice of disagreement and first reported that he originally filed a claim in November 2005.  He stated he "reported to the VA in Hawaii to request Veteran's benefits."  Then, he later stated in November 2011 that he first filed a claim in November 2005, and that he then had follow-up contact with both the Honolulu, Hawaii RO and the Cleveland, Ohio RO in 2006, 2007, and 2008 prior to his September 30, 2009 claim that is of record.  The Veteran has argued that the Hawaii and Ohio ROs simply lost or failed to file the paperwork for the other times he contacted them.  The Board finds it improbable that two different ROs failed to record reports of contact with the Veteran, or to file requested claims from the Veteran, on at least four different occasions prior to September 30, 2009.  Although the September 30, 2009 contact did not properly start his claim process, the information provided during the telephone call was recorded and was found during the June 2010 search.  In sum, as the September 2009 telephone call did not indicate that the Veteran was checking on the status of a claim but instead was initiating a claim, the June 2010 search did not reveal any other "lost" telephone contact that did not properly result in claim processing, and the Veteran's 2001 formal claim (filed through the Honolulu, Hawaii RO) made it into the record, the Board finds the Veteran's assertions that he contacted VA to initiate claims on four occasions between 2003 and September 30, 2009 to be less than credible.

As noted above, the Veteran has argued that the VA should have attempted to obtain any VA treatment records from prior to 2009 in the search for a statement provided to a VA physician about his claims for benefits.  As CAVC noted in the August 2015 decision, in the case of an original claim for benefits, such as the issue at hand, the Federal Circuit has explained that "the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Even medical records containing some documentation or discussion of entitlement to benefits have been held not to constitute an informal claim.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. App. 890 (unpublished) (Fed. Cir. July 21, 2011).  Thus, the Veteran's statements that his 2005 annual military examination resulted in his physician referring him for additional examinations, and that he received treatment for his back briefly in Hawaii upon return from Iraq in 2005 to not indicate that a search for these records would result in a finding of an informal claim.  

Therefore, the Board finds that the criteria for assignment of an effective date earlier than September 30, 2009, for the grant of service connection for his low back disorder and bilateral knee condition, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.



ORDER

Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the left knee is denied.

Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the right knee is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


